Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00462-CV

                                           Joshua Chubasco LIRA,
                                                  Appellant

                                                        v.

                                         Evangeline S. SAMUDIO,
                                                 Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-07757
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 2, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellant Joshua Chubasco Lira filed a notice of appeal on July 24, 2015. He was required

to pay $195.00 in filing fees to this court. See TEX. R. APP. P. 5. 1 Appellant did not timely pay

the required fees. Accordingly, when the fees remained unpaid, on August 14, 2015, this court

ordered Appellant to provide written proof to this court not later than August 24, 2015, that the


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00) (West Supp. 2015); id. §§ 51.0051, .208
(additional fee $50.00); id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee
$25.00); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                    04-15-00462-CV


filing fees have been paid. See id. We warned Appellant that if he failed to respond as ordered,

the appeal could be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).


                                                 PER CURIAM




                                               -2-